                  Case 3:20-cv-05268-MJP Document 22 Filed 10/15/20 Page 1 of 3



 1                                                                   The Honorable Marsha J. Pechman
 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON AT TACOMA
 8
     M.H., by and through her parents, S.H. and D.H. ,      )
 9                                                          )     CASE NO. 3:20-CV-05268-MJP
                      Plaintiff,                            )
10                                                          )
             v.                                             )     STIPULATION AND ORDER OF
11                                                                DISMISSAL
                                                            )
     AETNA LIFE INSURANCE COMPANY ,
12                                                          )
                      Defendant.                            )
13                                                          )
                                                            )
14
             Plaintiff M.H. and Defendant Aetna Life Insurance Company have reached a confidential
15
     settlement in this matter and hereby stipulate and agree that this matter can and should be dismissed
16
     with prejudice and without any award of costs or attorney’s fees to either party.
17
     //
18
     //
19
     //
20
     //
21
     //
22
     //
23
     //
24
     //
25
     //
26
     //
27

28
     STIPULATION AND ORDER OF DISMISSAL - 1
     CASE NO. 3:20-CV-005268
     #1345517 v1 / 44767-021
                Case 3:20-cv-05268-MJP Document 22 Filed 10/15/20 Page 2 of 3



 1

 2           DATED this 14th day of October, 2020.

 3
                                                /s/Eleanor Hamburger
 4                                              Eleanor Hamburger, WSBA No. 26478
                                                Sirianni Youtz Spoonemore Hamburger PLLC
 5                                              3101 Western Avenue, Suite 350
                                                Seattle, WA 98121
 6                                              Phone: (206) 223-0303
                                                Fax: (206) 223-0246
 7                                              Email: ehamburger@sylaw.com
                                                Attorney for Plaintiff
 8

 9                                              /s/Medora A. Marisseau
                                                Medora A. Marisseau, WSBA No. 23114
10                                              KARR TUTTLE CAMPBELL
                                                701 Fifth Ave., Ste. 3300
11                                              Seattle, WA 98104
                                                Phone: (206) 223-1313
12                                              Fax: (206) 682-7100
                                                Email: mmarisseau@karrtuttle.com
13                                              Attorney for Defendant

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
     STIPULATION AND ORDER OF DISMISSAL - 2
     CASE NO. 3:20-CV-005268
     #1345517 v1 / 44767-021
                Case 3:20-cv-05268-MJP Document 22 Filed 10/15/20 Page 3 of 3



 1                                               ORDER
 2           Pursuant to the foregoing stipulation of the parties, this Court ORDERS that this matter
 3
     be dismissed with prejudice and without any award of costs or attorney’s fees.
 4
             ORDERED this 15th day of October, 2020.
 5

 6

 7

 8
                                                          A
                                                          The Honorable Marsha J. Pechman
 9                                                        U.S. District Court Judge

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
     STIPULATION AND ORDER OF DISMISSAL - 3
     CASE NO. 3:20-CV-005268
     #1345517 v1 / 44767-021
